DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in reply to the application filed on 
Claims 1-12 are pending in the application and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “an integrated ejector” in line 1 and “an ejector integrally coupled” in line 5. It is not clear if the referenced ejector is the same or not.
Claims 2-12 are rejected for depending on a rejected independent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dumas et al. (US 10,794,265 B2) hereinafter Dumas.
To more easily represent the application of prior art, Figure 4 from Dumas has been annotated by the examiner for the applicant's convenience.

    PNG
    media_image1.png
    638
    856
    media_image1.png
    Greyscale

Claim 1:
Dumas discloses a reservoir tank with an integrated ejector, the pressurized reservoir tank comprising: [Figs. 1-4, Items 1, 25] a tank body having a space for accommodating a coolant and gas; [Figs. 1-4, Items 3, 5, "V"] and an ejector integrally coupled to the tank body, [Figs. 1-4, Item 25] wherein the ejector is configured to cool gas produced from a gas source using the coolant contained in the tank body before gas flows into the tank body. [Col. 4, Lines 53-67]
It should be noted that the heat transfer fluid contains a gas (see citation) and therefore the portion connected to the intake is considered to be a gas producing source. Further, the gas would be cooled by the liquid in the tank assuming the gas it hotter than the tank, following the laws of thermodynamics.
It should also be noted that while the fluid is technically inside the body when it is in the intake tube within the body, this limitation is being interpreted in view of the specification by considering the gas to be inside the tank body once it has left the intake conduits.
Claim 2:
Dumas, as shown in the rejection above, discloses all the limitations of claim 1.
Dumas also discloses wherein the ejector includes a first passage, a second passage straightly connected to the first passage, a nozzle located between the first passage and the second passage, and a third passage connected to the second passage, [annotation] wherein the first passage is configured to fluidly to be connected to the gas source, and [Figs. 1-4, Item 25] wherein the third passage is configured to fluidly connecting the tank body to the second passage. [Figs. 1-4, Item "V"]

Allowable Subject Matter
Claims 3-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dumas is the closest prior art of record, however, Dumas does not anticipate or render obvious, “wherein the ejector includes an ejector body and an intake tube extending from the ejector body, wherein the first passage, the second passage, and the nozzle extend within the ejector body in an axial direction of the ejector body, and wherein the third passage extends within the intake tube in an axial direction of the intake tube.” The specific configuration of components in the instant application would not have been obvious in view of the prior art and provided the advantage of improving the ability to cool gas supplied to the apparatus thereby reducing wear on the reservoir tank.
Claims 4-12 are indicated as allowable based on their dependence on claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morishita (US 2018/0283261 A1), Berrigan (US 4,480,598 A), Trythall (US 2020/0149463 A1), Flajnik (US 2013/0048643 A1), Bangert (US 2008/0190385 A1), Kerkewitz (US 2017/0350307 A1), and Wada (US 2009/0095761 A1) each disclose surge or expansion reservoirs with elements that may cool an incoming gas stream. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.